Exhibit 10.32

RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”)

This Restricted Stock Unit Award (“Award”) is awarded on                     
(“Date of Grant”), by Motorola Solutions, Inc. (the “Company” or “Motorola
Solutions”) to Gregory Q. Brown (the “Grantee”).

WHEREAS, Grantee is receiving the Award under the Motorola Solutions Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan” or the “Plan”);

WHEREAS, Grantee and Motorola, Inc. entered into an employment agreement (the
“Employment Agreement”), dated as of the 27th day of August 2008 as amended from
time to time;

WHEREAS, the Award is a grant of Motorola Solutions restricted stock units
authorized by the Board of Directors and the Board’s Compensation and Leadership
Committee (the “Compensation Committee”); and

WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the Company hereby awards restricted
stock units to Grantee on the following terms and conditions:

 

1. Award of Restricted Stock Units. The Company hereby grants to Grantee a total
of                      Motorola restricted stock units (the “Units”) subject to
the terms and conditions set forth below and subject to the terms of the 2006
Incentive Plan and the applicable terms of the Employment Agreement. All Awards
shall be paid in whole shares of Motorola Solutions Common Stock (“Common
Stock”); no fractional shares shall be credited or delivered to Grantee. For
purposes of this Award, “Units” will include any rights into which the Units may
be converted (including cash accounts).

 

2. Restrictions. The Units are being awarded to Grantee subject to the transfer
and forfeiture conditions set forth below (the “Restrictions”) which shall
lapse, if at all, as described in Section 3 below. For purposes of this Award,
the term Units includes any additional Units granted to the Grantee with respect
to Units, still subject to the Restrictions.

 

  a. Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola Solutions shall have the right to assign this Agreement,
which shall not affect the validity or enforceability of this Agreement, subject
to the limitations on assignment contained in the Employment Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola
Solutions and that references to Motorola Solutions or the Company shall include
any such assigns and successors.

 

-1-



--------------------------------------------------------------------------------

  b. Any Units still subject to the Restrictions shall be automatically
forfeited upon Grantee’s termination of employment pursuant to Section 5(c) of
the Employment Agreement.

 

  c. Sections 7(a), (b) and (c) (together, the “Restrictive Covenants”) of the
Employment Agreement are hereby incorporated by reference into this Award and
shall apply as if fully set forth herein mutatis mutandis and any capitalized
terms used in such Sections 7(a), (b) and (c) shall have the meanings ascribed
to such terms in the Employment Agreement. If Grantee breaches the Restrictive
Covenants, in addition to all remedies in law and/or equity available to the
Company or any Subsidiary, Grantee shall forfeit all Units under the Award whose
Restrictions have not lapsed, and, for all restricted stock units under the
Award whose Restrictions have lapsed, Grantee shall immediately pay to the
Company the Fair Market Value (as defined in paragraph 7 below) of Motorola
Solutions Common Stock (“Common Stock”) on the date(s) such Restrictions lapsed,
without regard to any taxes that may have been deducted from such amount.

 

  d. The Units are subject to the terms and conditions of the Company’s Policy
Regarding Recoupment of Incentive Payments upon Financial Restatement, as such
policy is in effect on the Date of Grant (such policy, being the “Recoupment
Policy”). The Recoupment Policy provides that, in the event of certain
accounting restatements (a “Policy Restatement”) the Company’s independent
directors may require, among other things (i) cancellation of any of the Units
that remain outstanding; and/or (ii) reimbursement of any gains in respect of
the Units, if and to the extent the conditions set forth in the Recoupment
Policy apply. Any determinations made by the independent directors in accordance
with the Recoupment Policy shall be binding upon Grantee. The Recoupment Policy
is in addition to any other remedies which may be otherwise available to the
Company at law, in equity or under contract, or otherwise required by law,
including under Section 10D of the Exchange Act.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

 

3. Lapse of Restrictions.

 

  a. The Restrictions applicable to the Units shall lapse, as long as the Units
have not been forfeited as described in Section 2 above, as follows; provided
that the Grantee remains in the employ of the Company through each such vesting
date:

(i)

 

Percentage of Units

Vesting

   Vesting Date           

 

-2-



--------------------------------------------------------------------------------

For purposes of this Agreement, the “Restriction Period” applicable to a Unit
shall refer to the period of time beginning on the Date of Grant and ending on
the date that the Restrictions applicable to such Unit shall lapse, as set forth
in the table above.

 

  (ii) In addition, the Restrictions applicable to the Units shall lapse in
accordance with the terms of Section 5 of the Employment Agreement if and to the
extent applicable provisions under Section 5 of the Employment Agreement are
triggered.

 

  b. If, during the Restriction Period, the Grantee takes a Leave of Absence
from Motorola Solutions or a Subsidiary, the Units will continue to be subject
to this Agreement. If the Restriction Period expires while the Grantee is on a
Leave of Absence the Grantee will be entitled to the Units even if the Grantee
has not returned to active employment. “Leave of Absence” means an approved
leave of absence from Motorola Solutions or a Subsidiary that is not a
termination of employment, as determined by Motorola.

 

  c. To the extent the Restrictions lapse under this Section 3 with respect to
the Units, they will be free of the terms and conditions of this Award (other
than 2(c)).

 

4. Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.

 

5. Dividends. No dividends (or dividend equivalents) shall be paid with respect
to Units credited to the Grantee’s account.

 

6. Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (a) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(b) establish a brokerage account for the Grantee and credit to that account the
number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed; provided that if the Units convert
into cash accounts they shall be settled in cash.

 

7.

Withholding Taxes. The Company is entitled to withhold applicable taxes for the
respective tax jurisdiction attributable to this Award or any payment made in
connection with the Units. Grantee may satisfy any minimum withholding
obligation in whole or in part by electing to have the plan administrator retain
shares of Common Stock deliverable in connection with the Units having a Fair
Market Value on the date the Restrictions applicable to the Units lapse equal to
the amount of the withholding obligation. “Fair Market Value” for this purpose
shall be the closing price for a share of Common Stock on the date the
Restrictions applicable to the Units lapse (the “Restrictions Lapse Date”) as
reported for the New York Stock Exchange- Composite Transactions in the Wall
Street Journal at www.online.wsj.com or, for

 

-3-



--------------------------------------------------------------------------------

 

purposes of imposing sanctions under paragraph 2(d), on any date specified
therein. In the event the New York Stock Exchange is not open for trading on the
Restrictions Lapse Date, or if the Common Stock does not trade on such day, Fair
Market Value for this purpose shall be the closing price of the Common Stock on
the last trading day prior to the Restrictions Lapse Date.

 

8. Voting and Other Rights.

 

  a. Grantee shall have no rights as a stockholder of the Company in respect of
the Units, including the right to vote and to receive cash dividends and other
distributions until delivery of certificates representing shares of Common Stock
in satisfaction of the Units.

 

  b. The grant of Units does not confer upon Grantee any right to continue in
the employ of the Company or a Subsidiary or to interfere with the right of the
Company or a Subsidiary, to terminate Grantee’s employment at any time.

 

9. Consent to Transfer Personal Data. By accepting this award, Grantee
voluntarily acknowledges and consents to the collection, use, processing and
transfer of personal data as described in this paragraph. Grantee is not obliged
to consent to such collection, use, processing and transfer of personal data.
However, failure to provide the consent may affect Grantee’s ability to
participate in the Plan. Motorola, its Subsidiaries and Grantee’s employer hold
certain personal information about Grantee, that may include his/her name, home
address and telephone number, date of birth, social security number or other
employee identification number, salary grade, hire date, salary, nationality,
job title, any shares of stock held in Motorola, or details of all restricted
stock units or any other entitlement to shares of stock awarded, canceled,
purchased, vested, or unvested, for the purpose of managing and administering
the Plan (“Data”). Motorola Solutions and/or its Subsidiaries will transfer Data
amongst themselves as necessary for the purpose of implementation,
administration and management of Grantee’s participation in the Plan, and
Motorola Solutions and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Motorola Solutions in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. Grantee authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Grantee’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of stock on Grantee’s behalf to a broker or other third party with whom
Grantee may elect to deposit any shares of stock acquired pursuant to the Plan.
Grantee may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola; however,
withdrawing consent may affect Grantee’s ability to participate in the Plan.

 

10.

Nature of Award. By accepting this Award Agreement, the Grantee acknowledges his
or her understanding that the grant of Units under this Award Agreement is
completely at the discretion of Motorola, and that Motorola’s decision to make
this Award in no way implies that similar awards may be granted in the future or
that Grantee has any guarantee of future employment. Nor shall this or any such
grant interfere with Grantee’s right or the Company’s right to terminate such
employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between Grantee and
the Company. Grantee’s

 

-4-



--------------------------------------------------------------------------------

 

acceptance of this Award is voluntary. The Award is not part of normal or
expected compensation for purposes of calculating any severance, resignation,
redundancy, end of service payments, bonuses, long-service awards, pension, or
retirement benefits or similar payments, notwithstanding any provision of any
compensation, insurance agreement or benefit plan to the contrary,

 

11. Remedies for Breach. Grantee hereby acknowledges that the harm caused to the
Company by the breach or anticipated breach of the Restrictive Covenants will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this Agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information (as defined in the Employment Agreement), or
law, including the recovery of liquidated damages. Grantee agrees that any
interim or final equitable relief entered by a court of competent jurisdiction,
as specified in paragraph 14 below, will, at the request of the Company, be
entered on consent and enforced by any such court having jurisdiction over the
Grantee. This relief would occur without prejudice to any rights either party
may have to appeal from the proceedings that resulted in any grant of such
relief.

 

12. Acknowledgements. With respect to the Units, this Agreement (and any
provisions of the Employment Agreement incorporated into this Agreement) is the
entire agreement with the Company. No waiver of any breach of any provision of
this Agreement by the Company shall be construed to be a waiver of any
succeeding breach or as a modification of such provision. The provisions of this
Agreement shall be severable and in the event that any provision of this
Agreement shall be found by any court as specified in paragraph 14 below to be
unenforceable, in whole or in part, the remainder of this Agreement shall
nevertheless be enforceable and binding on the parties. Grantee hereby agrees
that the court may modify any invalid, overbroad or unenforceable term of this
Agreement so that such term, as modified, is valid and enforceable under
applicable law. Further, by accepting any Award under this Agreement, Grantee
affirmatively states that he has not, will not and cannot rely on any
representations not expressly made herein.

 

13. Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.

 

14. Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.

 

15. Waiver. The failure of the Company to enforce at any time any provision of
this Award shall in no way be construed to be a waiver of such provision or any
other provision hereof.

 

16. Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.

 

-5-



--------------------------------------------------------------------------------

17. 409A Compliance. Notwithstanding any provision in this Award to the
contrary, if the Grantee is a “specified employee” (certain officers of Motorola
Solutions within the meaning of Treasury Regulation Section 1.409A-1(i) and
using the identification methodology selected by Motorola Solutions from time to
time) on the date of the Grantee’s termination of employment, any payment which
would be considered “nonqualified deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), that
the Grantee is entitled to receive upon termination of employment and which
otherwise would be paid or delivered during the six month period immediately
following the date of the Grantee’s termination of employment will instead be
paid or delivered on the earlier of (i) the first day of the seventh month
following the date of the Grantee’s termination of employment and (ii) death.
Notwithstanding any provision in this Award that requires the Company to pay or
deliver payments with respect to Units upon vesting (or within 60 days following
the date that the applicable Units vest) if the event that causes the applicable
Units to vest is not a permissible payment event as defined in
Section 409A(a)(2) of the Code, then the payment with respect to such Units will
instead be paid or delivered on the earlier of (i) the specified date of payment
or delivery originally provided for such Units and (ii) the date of the
Grantee’s termination of employment (subject to any delay required by the first
sentence of this paragraph). Payment shall be made within 60 days following the
applicable payment date. For purposes of determining the time of payment or
delivery of any payment the Grantee is entitled to receive upon termination of
employment, the determination of whether the Grantee has experienced a
termination of employment will be determined by Motorola Solutions in a manner
consistent with the definition of “separation from service” under the default
rules of Section 409A of the Code.

 

18. Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola Solutions in
connection with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date
Grantee will not be entitled to the Units.

 

19. Plan Documents. The 2006 Incentive Plan and the Prospectus for the 2006
Incentive Plan are available at http://
                                                              or from Global
Rewards, 1303 East Algonquin Road, Schaumburg, IL 60196, (847) 576-7885.

 

20. Subsidiary Definition. For purposes of this Agreement, a “Subsidiary” is any
corporation or other entity in which a 50 percent or greater interest is held
directly or indirectly by Motorola Solutions and which is consolidated for
financial reporting purposes.

 

21. Miscellaneous. The Units shall be subject to Section 5 of the Employment
Agreement.

 

 

 

   

 

 

Date

   

Signature

 

 

   

Gregory Q. Brown

 

Commerce ID

   

Printed Name

 

-6-



--------------------------------------------------------------------------------

IN ORDER FOR THE ABOVE-REFERENCED UNITS TO BE AWARDED, THIS AGREEMENT, SIGNED
AND DATED, MUST BE RETURNED TO MOTOROLA SOLUTIONS c/o EXECUTIVE REWARDS NO LATER
THAN                     .

 

-7-